EXHIBIT 10.2




ADDENDUM TO PROFESSIONAL SERVICES AGREEMENT




This Addendum To Professional Services Agreement (the “Agreement”) is made and
entered into on  March 4th , 2013 by and between SMTP, Inc. (“SMTP”), a Delaware
corporation, with offices located at One Broadway, 14th Floor, Cambridge, MA
02142; and inSegment, Inc., a Massachusetts corporation, with its principal
place of business located at 313 Washington Street, Suite 401, Newton, MA 02458
 (“inSegment”). SMTP and inSegment shall hereinafter collectively be referred to
as the “parties” and generically as a “party.”




1.

This Agreement amends and modifies that certain Professional Services Agreement
(“Services Agreement”) dated October 18, 2012 made and entered into by the
parties hereto as follows:




Exhibit B of the Services Agreement is deleted in its entirety and replaced with
the Exhibit B attached to this Agreement.




2.

Simultaneous with the execution of this Agreement, SMTP shall deliver to
inSegment: (i) a certificate for 18,868 shares of restricted SMTP Common Stock
representing $25,000 worth of stock for services rendered to SMTP during
November and December of 2012, calculated pursuant to the Quarterly Restricted
Stock Grant Payment formula contained in Exhibit B of the Services Agreement in
effect prior to the execution of this Agreement; and (ii) a certificate for
45,000 shares of restricted SMTP Common Stock representing payment for website
construction as described in Exhibit B of the Services Agreement as in effect
subsequent to the execution of this Agreement, and vesting pursuant thereto.




3.

Simultaneous with the execution of this Agreement, inSegment waives all fees and
other amounts exceeding $25,000 billed or owed to inSegment by SMTP for services
rendered to SMTP from the Effective Date to January 31, 2012, calculated
pursuant to Exhibit B of the Services Agreement as in effect prior to the
execution of this Addendum.




4.

Capitalized terms herein have the same meaning as used in the Services Agreement
unless otherwise noted.




5.

All other provisions of the Services Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement, which shall be deemed to be amended appropriately in order to be
consistent with this Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




INSEGMENT, INC.

 

SMTP, INC.

 

 

 

 

 

By:

 

 

By:

 

 

Alexander Kesler,

 

 

Semyon Dukach,

 

President

 

 

Chair of the Board of Directors








- 1 -




--------------------------------------------------------------------------------

EXHIBIT B

Pricing/Compensation




Service       

  Cost




1.

SEO/PPC/Marketing/Retargeting                                                PER
SCHEDULES




Fixed monthly fee of $25,000 ($12,500 payable in cash and $12,500 payable in
SMTP Restricted* Common Stock), all as described below.




The cash payment is due on the 15th day of each month as described below:




March 2013

$  6,250.00

April 2013

$13,392.85

May 2013

$13,392.85

June 2013

$13,392.85

July 2013

$13,392.85

August 2013

$13,392.85

September 2013

$13,392.85

October 2013

$13,392.85




Third party costs such as translation, pr wire fees, travel, etc. are billed at
cost with no markup and are payable in addition to the fees specified herein.




Quarterly Restricted* Stock Grant Payment with a formula as stated below:




Stock Grants representing Restricted* Common Stock in SMTP, Inc., with symbol
SMTP, with vesting schedule of six (6) months from delivery date.  




The amount of Restricted* Stock Grants shall be determined by a Quarterly
Formula which shall calculate total shares due inSegment equal to the amount due
divided by the price of the average closing price of current unrestricted shares
in the open market in the last ten (10) trading days of such invoiced quarter.




Quarterly Formula: Restricted* Stock Grant Invoicing shall be deferred until
each calendar quarter end.




*Restricted: The Restricted Stock Grants shall not be registered and shall bear
restrictions indicating stock shall bear a holding restriction of six (6)
months.




The obligation of the Stock Grant payment shall survive termination of this
Agreement for a period representing monthly services rendered through
Termination date.  Remaining unpaid monthly services rendered post termination
shall be reimbursed with Stock Grants per adjusted Quarterly Formula
representing the actual number of service months.





- 2 -




--------------------------------------------------------------------------------




The Restricted Stock shall not be registered under the Securities Act of 1933
(“Securities Act”), or pursuant to the provisions of the securities act of any
state.  The securities will be sold to you without benefit of registration under
the federal and state securities acts by reason of specific exemptions from
registration provided by such acts. The availability of each such exemption is
dependent in part upon your investment “intent” as a prospective investor.  An
exemption from registration would be unavailable if you were purchasing our
securities with a view to redistribute them.  Accordingly, you acknowledge that
your purchase is for investment, for your own account, and without any view to
the sale or other disposition thereof. You will not be granted the right to
require the registration of any of your securities under the Securities Act or
any state securities act, and we have no present intention to do so. No liquid
public market for any of our Company’s securities exists and such a market may
not develop.




You understand and agree that the following restrictions and limitations are
applicable to your purchase and resale, hypothecation or other transfer of your
securities pursuant to the Securities Act, state securities laws and other
reasons. A legend in substantially the following form has been or will be placed
on any certificate(s) evidencing your securities:




THE SECURITIES REPRESENTED BY THIS INVESTMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAWS. WITHOUT SUCH REGISTRATIONS, SUCH SECURITIES MAY NOT
BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED, EXCEPT WITH THE WRITTEN
CONSENT OF THE COMPANY, WHICH CONSENT MAY BE WITHHELD IN ITS SOLE DISCRETION,
AND EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATIONS ARE NOT REQUIRED FOR SUCH TRANSFER, OR THE
SUBMISSION TO THE COMPANY OF OTHER EVIDENCE AS MAY BE SATISFACTORY TO IT TO THE
EFFECT THAT THE SECURITIES ACT OF 1933, AS AMENDED, APPLICABLE STATE SECURITIES
LAWS, OR ANY RULE OR REGULATION PROMULGATED THEREUNDER HAVE BEEN COMPLIED WITH.




Stop transfer instructions to our Company’s transfer agent will be placed with
respect to your securities so as to restrict their resale, pledge, hypothecation
or other transfer.





- 3 -




--------------------------------------------------------------------------------










2.

Website Redevelopment                45,000 Shares of Restricted Common Stock




inSegment shall charge a fixed fee of 45,000 shares of Restricted Common Stock
of SMTP in exchange for fulfillment of the stated Website Redevelopment
services.  Such work shall be billed separately and in addition to the Retainer
and shall be considered a separate project.




The 45,000 shares of SMTP Restricted Common Stock shall be payable on the date
hereof, and shall bear a holding restriction of six (6) months.  








- 4 -


